AGREEMENT FOR THE EXCHANGE OF SECURITIES By And Among mCig, Inc. ( a Nevada corporation ) and CAFÉ SERENDIPITY HOLDINGS, INC. ( a Nevada corporation ) 1 | Page AGREEMENT FOR THE EXCHANGE OF SECURITIES By And Among mCig, Inc. and CAFÉ SERENDIPITY HOLDINGS, INC. Agreement This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated this day of January 2015 (the “Effective Date”), is by and among mCig, Inc., a Nevada corporation, (“MCIG”), and Café Serendipity Holdings, Inc. f/k/a Force Fuels, Inc. (“FOFU” and with MCIG may collectively be referred to herein as the “Parties”, or individually as a “Party”.) RECITALS Whereas, MCIG is a public technology company whose common stock trades on the OTC Markets OTCQB exchange, and is focused on two long-term secular trends: (1) the decriminalization and legalization of marijuana for medicinal or recreational purposes - legalizing medicinal and recreational marijuana usage is steadily on the rise not only domestically but also internationally; and (2) the adoption of electronic vaporizing cigarettes. Whereas, Cafe Serendipity Holdings Inc . currently trading under the symbol FOFU is a public company whose common stock trades on the OTC Markets Pink Sheets , and is a builder of upscale licensees of and turnkey franchises to the Recreational and Medical Marijuana industry ; and WHEREAS, each Party wishes to receive securities of equal value in the other entity; NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows. ARTICLE I Fundamental Terms and Conditions 1.1 Recitals. The parties acknowledge and agree that the “Recitals” stated above are true and correct in all material respects. 1.2. Share Exchange. At Closing (as hereinafter defined in Section 8.1) MCIG hereby shall exchange three (3) million restricted shares of MCIG Common stock (the “MCIG Shares”) in return forten (10) million restricted shares ofFOFU Common stock (the “FOFU Shares”).
